Title: From Thomas Jefferson to Thomas Mann Randolph, 9 March 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to T M Randolph.
Philadelphia Mar. 9. 1800.

Your letter of the 1st. inst. came to hand yesterday. that of Feb. 27. had thrown us off our guard so as to lose a discounting day. however on Wednesday the 12th. I shall remit to mr Jefferson 1000. Doll. on Saturday 15th. 400. more and on the Saturday following (22d.) 468.79 making up the whole 1868.79Mr. Jefferson will recieve every remittance on the 6th. day after it’s departure hence. not knowing where yourself or Martha are, I inclose this as I did those of the 4th. & 7th. to mr Jefferson. affectionate salutations wherever you are.
